Title: Charles Adams to Abigail Adams, 15 August 1792
From: Adams, Charles
To: Adams, Abigail


My dear Mamma
New York August 15th 1792
After a very fatiguing and a very anxious jaunt, I have returned from Albany with my Certificate of admittance to pratice the law I suffered much anxiety from the hesitation which the Court made at the certificate given me by Mr Lawrance who had not exactly pursued the form which is required in such cases. The great stumbling block was that he had expressed That “I entered his office” at a particular period mentioned and “studied law with him for two years” The Court said that in a certificate of that kind The words “Served a regular clerkship” were material. However trivial this objection appeared it required some efforts to remove it. Mr Lawrance was in Philadelphia and there was not time before the rising of the Court to obtain another certificate from him I suggested these things to the judges and offered to take an oath of the facts upon this and the certificates of several gentlemen who certified that they had often seen me at Lawrance’s office employed at the business of a Clerk &ca They after mature deliberation which kept me in hot water for two days gave up the point. A gentleman of the bar with whom I conversed upon the subject told me that he had privately expressed his surprise to the Judges that upon so trivial a point they should put me to so much trouble, that they had answered that they could none of them doubt but I had served regularly but that in my case it was necessary to be somewhat more severe than with any one else how far this excuse may be sufficient with men who ought to be independent I am not able to say. I was examined with seven more and have been flattered by being told I was not behind any of them in the propriety of my answers. I am now looking out for an office but the rents in the most public parts of the City are so extremely high that I cannot think it justifiable to take one in the center of business. I went today to look at a room in Hanover square not near so large as my brothers office, and I could not hire it under forty pounds. I received you kind letter of the 21st ult upon my return and also one from my brother John which I shall soon answer He says We ought to submit to what has happened in this State he may be right but I doubt whether all his argumentative faculties could convince the people to acquiece. The flame instead of subsiding blazes more fiercely than ever, and the several Co[urts?] are preparing their remonstrances for the next session of our Legislature. Heaven grant a happy issue! There is too much warmth to expect a very quiet one. I am glad to hear of your resolution to remain at home this winter you will be much more at your ease than in Philadelphia Remember me with affection to my dear father to whom as soon as I can write in my own office I shall thank for his last letter. My love to all friends and if they have any disputes to settle in New York I offer my services.
I am my dear Mother you affectionate and dutiful son
Charles Adams
